 Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 1 of 16 PageID #: 1388




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      -----------------------------------------------------------   X
                                                                    :
      PARABIT SYSTEMS, INC.,                                        :   MEMORANDUM
                                                                    :   DECISION AND ORDER
                                            Plaintiff,              :
                                                                    :   19-cv-888 (BMC)
                             - against -                            :
                                                                    :
      SYNERGISTICS, INC., MILLENIUM GROUP,                          :
      INC., ISLAND MASTER LOCKSMITH INC.,                           :
      IML SECURITY, GREGORY I. GOLDMAN,                             :
      STEVEN R. LONDON, CATHY T.                                    :
      GOLDMAN, MARC SEIDENBERG, JOHN                                :
      DOES I-III,
                                                                    :
                                                                    :
                                           Defendants.
                                                                    :
      -----------------------------------------------------------   X

     COGAN, District Judge.

             This case is before the Court for claim construction of a patent in accordance with

     Markman v. Westview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995), aff’d, 517 U.S. 370

     (1996). At issue are Claims 14, 15, 16, and 17 of U.S. Patent No. 8,523,072 (the ‘072 patent).

             The patent claims a card reader protection system that detects card reader skimming

     devices, i.e., devices that obtain personal information from credit cards. A skimming device

     illegally installed over a legitimate card reading system, such as an ATM, surreptitiously collects

     card data that is then used to make fraudulent transactions. The system identified in the ‘072

     patent is a card reader assembly designed to detect if an object is placed over a card slot using

     infrared proximity detection.

I.       Claim construction principles

             The Court construes patent claims by reference to the claim language, the patent

 specification, and the patent prosecution history, referred to collectively as the intrinsic evidence.
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 2 of 16 PageID #: 1389




See Markman, 52 F.3d at 979. Patent claims are to be given their plain and ordinary meaning as

they would be understood by a hypothetical person of ordinary skill in the relevant technological

art. Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc).

       In considering a disputed claim term, the Court considers the term’s context in the claim,

and, if applicable, how the term is used in other claims in the same patent. See id. at 1314. Each

claim of a patent should be interpreted consistently, and each claim should be given meaning.

Id. Different words in the claims are generally construed as conveying different meanings. Id.

Further, differences between claims may be relevant: for example, under the doctrine of claim

differentiation, the presence of a dependent claim that adds a particular limitation to an

independent claim gives rise to a rebuttable presumption that the same limitation is not present in

the independent claim. Id. at 1314-15.

       After the claim language, the patent specification (the description preceding the

numbered claims) is the most important source of intrinsic evidence; it is “the single best guide

to the meaning of a disputed term.” Id. at 1321 (quoting Vitronics Corp. v. Conceptronic, Inc.,

90 F.3d 1576, 1582 (Fed. Cir. 1996)). The specification provides context for claim terms, but

limitations in the specification should not be imported into the claims themselves. Id. at 1323.

The specification may include proprietary definitions that the patentee gave to certain terms, but

it must “‘clearly express an intent’ to redefine the term” before the Court applies that definition

in lieu of the plain and ordinary meaning. Thorner v. Sony Computer Entm’t Am. LLC, 669

F.3d 1362, 1365 (Fed. Cir. 2012) (quoting Helmsderfer v. Bobrick Washroom Equip., Inc., 527

F.3d 1379, 1381 (Fed. Cir. 2008)). The specification may also include a “disclaimer” or

“disavowal” of the patent’s scope, but it must be similarly “clear and unmistakable.” Id. at 1366-

67. If a claim’s language has a plain meaning, the Court should be wary of reaching a different



                                                 2
  Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 3 of 16 PageID #: 1390




      conclusion based on the specification. See Straight Path IP Group, Inc. v. Sipnet EU S.R.O., 806

      F.3d 1356, 1361 (Fed. Cir. 2015).

              The record from the patent’s prosecution, including all prior-art references that were cited

      during the patent’s examination, may also be considered as intrinsic evidence. Phillips, 415 F.3d

      at 1317. The court may exclude interpretations which were disclaimed during prosecution, but,

      as with disavowals of scope in the patent’s specification, a prosecution disclaimer must be “clear

      and unmistakable.” Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323-26 (Fed. Cir.

      2003). Further, the prosecution history often lacks clarity and thus is “less useful” for claim

      construction purposes than, for example, the specification. Phillips, 415 F.3d at 1317.

              If the meaning of a claim term remains ambiguous after the court considers the intrinsic

      evidence, the court may proceed to consider extrinsic evidence, which includes any relevant

      materials that were not part of the prosecution history, such as dictionaries, learned treatises, and

      expert testimony. Vitronics, 90 F.3d at 1583; see also Kaneka Corp. v. Xiamen Kingdomway

      Grp. Co., 790 F.3d 1298, 1304 (Fed. Cir. 2015). Decisions by other courts as to the plain and

      ordinary meaning of a term can also support a district court’s independent conclusion about a

      given term’s meaning. See V-Formation, Inc. v. Benetton Grp. SpA, 401 F.3d 1307, 1312 (Fed.

      Cir. 2005). But if the extrinsic evidence conflicts with the intrinsic evidence, the latter controls.

      See Phillips, 415 F.3d at 1317-18.

II.       The disputed terms

              With the foregoing principles in mind, the Court construes the disputed terms as follows. 1




      1
       Some of the disputed terms, such as “an array of infrared proximity detectors” and “plurality,” appear within other
      disputed terms. For simplicity, the Court does not repeat the construction of standalone terms each time they appear
      within a disputed phrase, and instead deems them incorporated.

                                                               3
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 4 of 16 PageID #: 1391




       A.      “Ambient light”

       Both parties agree that “ambient light” means “light from the environment” but

defendant’s proposed construction would also include the exclusion of “light emitted by the

array of infrared proximity detectors.” The term appears in claim 17, which claims a controller

that is “further configured to take a plurality of measurements by each of the infrared proximity

detectors, each of the plurality of measurements being taken at a different sensitivity level to

compensate for ambient light.”

       As an initial matter, I agree with the parties that “ambient light” has a plain and ordinary

meaning of “light from the environment.” To resolve the level of specificity embodied by the

term as used in the claim, however, I need to consider the context in which it is used. The

importance of ambient light is explained in the patent’s specification. A shortcoming of infrared

proximity detection, “where the amount of light reflected off an object is measured,” is that it

“involves measuring very low levels of light.” Detecting a black object is particularly difficult

because “very little light reflects off of a black object,” and thus it requires using an “exquisitely

sensitive sensor.” But because “normal sunlight contains extraordinary amounts of infrared

light” it “will typically overwhelm a sensitive infrared detector and effectively blind it.”

       Thus, in one embodiment, the controller takes measurements at six different sensitivity

levels, with Level 1 being a “low sensitivity configuration that operates reasonably well in direct

sunlight but can not detect black objects” and Level 6 being “an extremely sensitive

configuration that detects black objects in an environment with low ambient light, but is

completely blinded by even modest levels of sunlight.” “[H]igh sensitivity settings perform well

when detecting black objects in low ambient light.” The system “compensate[s]” for ambient

light by using different sensitivity settings. “[I]n a worst-case scenario where a black skimming



                                                  4
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 5 of 16 PageID #: 1392




device is placed over (but not on) the slot, the skimming device will also block ambient sunlight,

however the more sensitive settings will allow the controller to get a valid measurement.” In the

design, “[a]ny measurement where the sensor reports saturation (i.e., blinding) is ignored” and

“[t]his approach naturally compensates for the wide variation in ambient light.” “This method

handles the full range of ambient light conditions with the full range of possible skimmers, e.g.,

skimming device of different colors or material.”

       I conclude that the plain and ordinary meaning of “ambient light” and the discussion of

the impact of high and low levels of ambient light, including sunlight, on the system demonstrate

that ambient light does not include light generated by the system itself. Plaintiff’s argument that

such a definition ignores crosstalk effects, whereby light from one active infrared proximity

detector is incident upon a different infrared proximity detector in the array and thereby causes

deleterious effects, is not persuasive. Such a construction would appear to define the relevant

“environment” on a sensor-by-sensor basis, but neither the claim nor the specification supports

such an interpretation; rather, both are concerned with compensating for the effect of

environmental light on the system as a whole.

       The Court therefore adopts defendants’ proposed construction of the term “ambient light”

as meaning “light from the environment, excluding light emitted by the array of infrared

proximity detectors.”

       B.       “An array of infrared proximity detectors”

       Claims 14-17 contemplate “an array of infrared proximity detectors” as a component of

the claimed card reader assembly. Defendants would define this as “an arrangement of multiple

devices that emit and receive infrared light to sense the proximity (or lack thereof) of objects in

the near vicinity of the detectors responsive to the emitted and received infrared light.” Plaintiff



                                                 5
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 6 of 16 PageID #: 1393




would define it as “more than one sensor sensitive or responsive to infrared and/or other light to

detect the presence of or absence of an object within a defined space.”

       The first issue concerns whether “infrared proximity detectors” contemplates a system

responsive only to infrared light or whether the system can be sensitive to infrared and/or other

light. After oral argument, plaintiff clarified that its use of “and/or other light” in its proposed

construction is not meant to exclude infrared light; rather, plaintiff contends that the detectors

must respond to infrared light but may also respond to other types of light, such as visible light.

Thus, both parties agree that the system must at least be sensitive to infrared light. I construe the

claim in the same way because the inclusion of “infrared” in the term sets this limitation based

on the plain and ordinary meaning of the word. I further conclude that plaintiff’s use of “and/or

other light” would be misleading because it suggests that a system responsive only to “other

light” could be contemplated by the claims.

       The remaining question is whether the sensors can be sensitive to other types of light in

addition to infrared. For the reasons described below, I conclude that the system can be sensitive

to other types of light incidentally, but that, at a minimum, it must be sensitive to infrared.

       The patent specification is illuminating in this regard. It states for one embodiment that

“[t]he face plate includes an array of infrared proximity detectors, e.g., two sets of infrared

emitters and receivers that constantly monitor an area in front of a surface of the face plate. . . .

It is to be appreciated that infrared emitters and receivers are exemplary and other types of light

emitters and receivers are contemplated to be within the scope of the present disclosure.” This

suggests that infrared proximity detectors, as the term is used in the patent, may also be

responsive to other types of light. Further, the need to compensate for ambient light, described

above, provides support for plaintiff’s proposed construction that the detectors may be



                                                   6
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 7 of 16 PageID #: 1394




responsive to other types of light, such as visible light, in addition to infrared. If ambient light

and high levels of sunlight potentially blind the sensors, it suggests that the sensors may be

affected by other types of light. Finally, infrared light, like other types of light, exists as part of

the electromagnetic spectrum. As plaintiff’s expert explained, the spectrum does not contain

uniquely defined boundaries; rather, the range for infrared light may be defined differently

depending upon the scientific context or technical application. Thus, a system sensitive to

infrared light need not be insensitive to other types of light.

        The second issue concerns whether an infrared proximity detector can consist only of

sensors, or whether the presence of an emitter is always contemplated. In arguing that an emitter

need not be present, plaintiff contrasts Claims 14-17 with Claim 1 and its dependent Claim 2,

neither of which is at issue in this case. Claim 1 describes an “array of light emitters and

sensors” and dependent Claim 2 contemplates a card reader assembly “wherein the light emitters

and sensors are infrared emitters and sensors.” Plaintiff argues that construing infrared

proximity detectors to require both emitters and sensors would make the latter claims redundant

with the earlier ones.

        “When different words or phrases are used in separate claims, a difference in meaning is

presumed.” Nystrom v. TREX Co., 424 F.3d 1136, 1143 (Fed. Cir. 2005). However, as

defendants point out, “[d]ifferent terms or phrases in separate claims may be construed to cover

the same subject matter where the written description and prosecution history indicate that such a

reading of the terms or phrases is proper.” Id.; see also Edwards Lifesciences LLC v. Cook Inc.,

582 F.3d 1322, 1330 (Fed. Cir. 2009) (same); Wasica Fin. GmbH v. Cont’l Auto. Sys., Inc., 853

F.3d 1272, 1282 (Fed. Cir. 2017) (use of two words interchangeably in the specification and

claims equates the two terms for claim construction purposes). Defendants argue that the



                                                   7
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 8 of 16 PageID #: 1395




specification, prosecution history, and extrinsic evidence support their proposed construction that

“infrared proximity detectors” are essentially “infrared emitters and sensors.”

       Here, the intrinsic and extrinsic evidence convince me that the presence of an emitter is

contemplated by the term infrared proximity detector but is not required. As an initial matter,

Claim 1 and 2 describe a card reader assembly containing a face plate “including an array of

light emitters and sensors” in which the emitters and sensors are infrared emitters and sensors,

but Claims 14-17 describe a very similar system containing “an array of infrared proximity

detectors.” The use of different terms in the claims suggest the terms have different meanings,

see Nystrom, 424 F.3d at 1143, and patent claims are “presumptively different in scope,” see RF

Delaware, Inc. v. Pacific Keystone Techs., Inc., 326 F.3d 1255, 1263 (Fed. Cir. 2003). Thus, the

claim terms give rise to a presumption that an array of infrared proximity detectors is not simply

an array of infrared emitters and sensors.

       The specification provides further support for plaintiff’s proposed construction. It

defines infrared proximity detection as a process “where the amount of light reflected off an

object is measured.” That definition does not necessarily implicate the presence of an emitter.

Although the specification’s discussion of infrared proximity detection and ambient light details

the function of various sensors, it does not contain any language suggesting that an emitter must

always be present. In fact, the specification’s context suggests that the system could work by

measuring the reflectance of ambient light alone. The specification explains that “[r]eflectance-

based proximity detection is particularly difficult if the object being detected is black, since very

little light reflects off of a black object” and thus “detecting a black object by measuring the light

that reflects off of it requires an exquisitely sensitive sensor.” “[N]ormal sunlight will typically

overwhelm a sensitive infra-red detector and effectively blind it” but “if the sensor is configured



                                                  8
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 9 of 16 PageID #: 1396




to be less sensitive so that direct sunlight does not blind it, the resulting sensitivity would be too

low to detect black objects.” It then describes how the measurements may be performed at

different sensitivity settings for the sensors to indicate if any particular sensor is being blinded by

excessive light.

       This description suggests that infrared proximity detection can concern the activity of

sensors alone. It notes that sunlight will overwhelm a “sensitive infra-red detector” and uses

near identical language to describe the issue as one of “sensitive sensor[s].” It also describes the

solution over the course of several paragraphs in terms of the measurements and sensitivity of

sensors, with no discussion of emitters.

       Defendants’ argument primarily relies on the specification’s example of an array of

infrared proximity detectors as “two sets of infrared emitters and receivers that constantly

monitor an area in front of a surface of the face plate.” That paragraph explains, as described

above, that “[i]t is to be appreciated that infrared emitters and receivers are exemplary and other

types of light emitters and receivers are contemplated.” Although this demonstrates that emitters

can be a component of an infrared proximity detector, it does not suggest that they must always

be present. Rather, the use of “e.g.” suggests that two sets of infrared emitters and receivers are

merely an example of such a system. In examining the specification for context, the Court does

not import limitations from the specification into the claims, CollegeNet, Inc. v. ApplyYourself,

Inc., 418 F.3d 1225, 1231 (Fed. Cir. 2005), and thus infrared proximity detectors should not be

limited to systems with emitters based only on the example provided in the specification.

       The same principle applies as to the example embodiments. Although defendants

correctly note that every embodiment in the patent includes both emitters and sensors, the patent

makes clear that the embodiments are “merely illustrative” and that “the legal scope of the



                                                   9
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 10 of 16 PageID #: 1397




[patent’s] disclosure is defined by the words of the claims set forth at the end.” Case law stands

for the same proposition. See Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1327 (Fed. Cir. 2012)

(“As a general rule, ‘it is improper to read limitations from a preferred embodiment described in

the specification – even if it is the only embodiment – into the claims absent a clear indication in

the intrinsic record that the patentee intended the claims to be so limited.’”).

        Defendants’ prosecution history argument is also not persuasive. The examiner listed

three allowable features, the first of which is: “first and second inclined surfaces disposed at a

predetermined angle relative to the first surface, each of the first and second inclined surface

including at least one emitter and at least one sensor.” As plaintiff points out, the allowable

features are separated by semicolons, suggesting that they apply to different groups of claims. It

is not clear that the first listed phrase is meant to apply to all claims and Claims 14-17 each

contain one of the other allowable features. Thus, there is no clear conclusion to be drawn from

the prosecution history. See Phillips, 415 F.3d at 1317 (lack of clarity in prosecution history

renders it “less useful” for claim construction purposes).

       The extrinsic evidence also supports plaintiff’s position that an infrared proximity

detector need not contain an emitter. Plaintiff’s expert demonstrated that proximity detection

may take two forms, active and passive. Passive proximity detection does not require an emitter

to detect the presence of an object based upon infrared light. Some passive proximity detectors

are motion detectors that respond only to moving objects, but others – specifically thermopiles –

can sense an object’s proximity without motion. In a system such as the one claimed here, a

passive infrared proximity detector might include sensors configured to respond when an object

becomes present within a predetermined region and would not require an emitter to do so.

Because there is no indication that the patent is limited to active proximity detection alone, I



                                                 10
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 11 of 16 PageID #: 1398




conclude that the array of infrared proximity detectors may include but does not require an

emitter.

       The third issue underlying the dueling constructions is whether an infrared proximity

detector detects “the proximity (or lack thereof) of objects in the near vicinity” or “the presence

or absence of an object within a defined space.” The former, defendants’ proposed construction,

is of limited use because it includes the disputed word “proximity.” Defendants were not

entirely clear in their briefs or when pressed at oral argument about this issue, but it appears that

their construction would require the system to have a range-sensing element. I agree with

plaintiff that “proximity” does not necessarily implicate an aspect of range or distance, but rather

can refer to detecting the presence or absence of an object within a defined space. As used in the

patent, the infrared proximity detectors sense the presence of card-skimming devices placed over

the slot of the face plate, and there is no indication that any element of range is detected.

Further, both plaintiff’s and defendant’s experts describe proximity detectors as systems used to

detect the presence of nearby objects.

       Finally, plaintiff’s proposed construction would have an “array” mean “more than one”

and defendants’ construction would have it mean “an arrangement of multiple devices.” Neither

proposal quite hits the mark. Under plaintiff’s construction, “array” would mean the same thing

as “plurality,” which is used elsewhere in the claims, and defendants would read into the claim a

multidevice component that is not supported by its terms. I agree with plaintiff that the claims

and specification demonstrate that an array of infrared proximity detectors must include more

than one detector, and with defendant that the plain meaning of the word “array” connotes an

element of arrangement or order. See Array, Merriam-Webster, https://www.merriam-

webster.com/dictionary/array (last visited May 21, 2021) (defining the verb as “to set or place in



                                                 11
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 12 of 16 PageID #: 1399




order” or “to arrange or display in or as if in an array” and the noun as “a regular and imposing

grouping or arrangement” or “a group of elements forming a complete unit”).

       Accordingly, I construe the term “infrared proximity detector” to mean “an arrangement

of more than one sensor sensitive or responsive to infrared light to detect the presence of or

absence of an object within a defined space.”

       C.      “configured to selectively activate the array of infrared proximity detectors to
               determine if an object is placed over the slot of the face plate”

       The claims describe a controller “configured to selectively activate the array of infrared

proximity detectors to determine if an object is placed over the slot of the face plate.” The

parties’ proposed constructions for this term concern some of the issues already resolved in this

opinion – namely, whether “other light” is contemplated and whether an emitter is required –

and, except for the dispute over the meaning of “selectively activate,” their constructions differ

only in minor ways. Defendants would construe “selectively activate” to mean the controller

“has been set up to activate the array of infrared proximity detectors at selected times”; plaintiff

would construe it as “arranged to actively acquire reading from” the array of infrared proximity

detectors.

       I agree with plaintiff that defendants’ incorporation of a time element is not supported.

Although the specification contains descriptions of sequential steps for one embodiment, there is

no indication in the claims or the specification that “selectively activate” was intended to be

temporal. Plaintiff’s expert explained that the selective activation mechanism would be

dependent on the algorithm that is employed. For example, the selective activation could be

based on a spatial arrangement or threshold measurements. In these scenarios it is not

technically incorrect to say that the system is activated at certain times, but the temporal aspect is

not driving the activation. Defendants’ proposed construction would elevate the importance of


                                                 12
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 13 of 16 PageID #: 1400




the temporal aspect to suggest that a time element drives the selectivity when that is not

necessarily the case.

        Accordingly, I construe “configured to selectively activate the array of infrared proximity

detectors to determine if an object is placed over the slot of the face plate” to mean “arranged to

actively acquire reading from the array of infrared proximity detectors to determine if an object

is placed over the slot of the face plate.”

        D.      “configured to take a plurality of measurements by each of the infrared proximity
                detectors”

        The term “configured to take a plurality of measurements by each of the infrared

proximity detectors” appears in Claim 17 in conjunction with the above term to form a phrase

that reads in part: “a controller configured to selectively activate the array of infrared proximity

detectors to determine if an object is placed over the slot of the face plate, wherein the controller

is further configured to take a plurality of measurements by each of the infrared detectors.”

        The first issue is whether “plurality” means “one or more,” as plaintiff contends. I

conclude that it does not. The claim terms clearly contemplate more than one measurement in

explaining that “each of the plurality of measurements” would be “taken at a different sensitivity

level.” Further, the word “plurality” is used twice in the detailed description, and each use

connotes a meaning of more than one: (i) “when provided by a processor . . . or by a plurality of

individual processors”; and (ii) “the Internet or any known network that couples a plurality of

computers.” The intrinsic evidence thus demonstrates that “plurality” cannot mean “one.” In

addition, the Federal Circuit has held on multiple occasions that “plurality” means two or more

absent an overriding indication to the contrary. See Cheese Sys., Inc. v. Tetra Pak Cheese &

Powder Sys., Inc., 725 F.3d 1341, 1348 (Fed. Cir. 2013) (“The district court correctly assessed

that a plurality simply means two or more.”); Dayco Prod., Inc. v. Total Containment, Inc., 258


                                                 13
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 14 of 16 PageID #: 1401




F.3d 1317, 1327-28 (Fed. Cir. 2001) (“In accordance with standard dictionary definitions, we

have held that ‘plurality,’ when used in a claim, refers to two or more items, absent some

indication to the contrary.”). There is no indication in this patent that “plurality” could mean

anything other than “two or more.”

          The second issue concerns defendants’ proposed construction that the controller is

programmed to take “a set of multiple measurements.” Although I agree that multiple

measurements are contemplated, the “set” language appears driven by the specification’s

example of a sequential measurement cycle, and I do not otherwise find support for

characterizing the measurements as grouped in a set.

          Accordingly, I construe “configured to take a plurality of measurements by each of the

infrared proximity detectors” to mean “arranged to take two or more measurements by each of

the infrared proximity detectors.”

          E.     “plurality of measurements being taken at a different sensitivity level to
                 compensate for ambient light”

          This term appears in Claim 17 following the two above terms such that the full phrase

reads: “a controller configured to selectively activate the array of infrared proximity detectors to

determine if an object is placed over the slot of the face plate, wherein the controller is further

configured to take a plurality of measurements by each of the infrared detectors, each of the

plurality of measurements being taken at a different sensitivity level to compensate for ambient

light.”

          One issue on which the parties diverge is whether “taken at a different sensitivity level”

need be further defined. Defendants contend that it does not, but plaintiff would construe it as

measurements “taken and compared with one or more threshold levels.” Plaintiff’s construction

is unclear and does not account for the different sensitivity levels being measured. Because there


                                                   14
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 15 of 16 PageID #: 1402




does not appear to be a dispute over the scope of the phrase “taken at a different sensitivity level”

and I believe the jury can sufficiently understand the meaning of the phrase, I will not further

define it. See O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed.

Cir. 2008) (district courts need not parse the meaning of every word in the asserted claims).

        The other unresolved difference between the parties’ proposed constructions is relatively

minor, with defendant describing the system as “compensat[ing] for the ambient light at the

time” the measurements are taken and plaintiff describing it as “account[ing] for variations in

ambient light.” I find that “account for ambient light” is consistent with the claim terms and the

specification’s detailed discussion of the effect of ambient light on the system and the system’s

solution for that issue.

        Accordingly, I construe “plurality of measurements being taken at a different sensitivity

level to compensate for ambient light” to mean “plurality of measurements taken at a different

sensitivity level to account for ambient light.”

        F.      “a tamper switch”

        The parties agree that “a tamper switch” should be construed as “a device or mechanism

to signal or indicate interference with or physical movement of the device.” I find this

construction to be supported by the claim terms, describing the tamper switch as “detect[ing]

movement of the housing relative to the installation location,” and the specification, which notes

the system’s use of tamper detection.

        Accordingly, I construe “a tamper switch” to mean “a device or mechanism to signal or

indicate interference with or physical movement of the device.”

        G.      “first and second inclined surfaces”

        The parties agree that “first and second inclined surfaces” should be construed as “first

and second portion of the front surface that are non-coplanar, or leaning at an angle/sloping

                                                   15
Case 2:19-cv-00888-BMC Document 94 Filed 05/24/21 Page 16 of 16 PageID #: 1403




away, relative to the front surface.” This construction is supported by the ordinary and

customary meaning of the phrase “inclined surfaces,” even as apparent to a layperson, the

phrase’s use within the claims and specification, and the extrinsic evidence.

       Accordingly, I construe “first and second inclined surfaces” to mean “first and second

portion of the front surface that are non-coplanar, or leaning at an angle/sloping away, relative to

the front surface.”

                                         CONCLUSION

       The Court hereby construes the disputed claim terms as described above. The parties

shall proceed in a manner consistent with this opinion.

SO ORDERED.

                                        Digitally signed by
                                        Brian   M. Cogan
                                         ______________________________________
                                                                U.S.D.J.

Dated: Brooklyn, New York
       May 21, 2021




                                                 16
